Citation Nr: 1120186	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  05-10 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for plantar fasciitis, Achilles' tendonitis of the left foot.

2.  Entitlement to a rating in excess of 10 percent for plantar fasciitis, Achilles' tendonitis of the right foot.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from May 1983 to December 1998.

This case arises to the Board of Veterans' Appeals (hereinafter: the Board) from an October 2003-issued rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The claims files were later transferred to the Montgomery, Alabama, RO.  

In October 2010, the Board adjudicated three issues, but remanded the remaining two issues.  Unfortunately, those two issues require further development. 

The Veteran seeks higher ratings for painful feet.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled.  The Board construes that holding to mean that where a Veteran seeks a higher rating for all foot-related pains, then all such pains should be considered, if related to active service.  A September 2004 VA podiatry compensation examination report reflects that the podiatrist found mild-moderate collapsing pes planus, left worse than right.  The podiatrist found that the pes planus deformity was the underlying problem contributing to all foot complaints.  The podiatrist reviewed the medical history , noted the onset of foot pains during the latter portion of active service, and then stated that "it is as least as likely as not" that these symptoms were aggravated while on active duty.  The service treatment reports fully support that opinion, as they reflect that the feet were normal at entry, while symptomatic pes planus was clearly noted by the medical board in December 1998.  

In November 2004, the Veteran claimed that collapsing arches caused his plantar fasciitis.  While service connection was established for plantar fasciitis, the RO has not addressed service connection for pes planus.

In any event, the evidence of file clearly raises the issue of service connection for bilateral pes planus.  This issue has not been adjudicated by the RO; consequently, the Board lacks jurisdiction to rule on this issue.  The Board refers service connection for bilateral pes planus to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes obtaining an examination or medical opinion where necessary.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  If a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2010); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  

As noted in the introduction, a claim for service connection for pes planus has arisen.  This claim should be considered prior to adjudication of the ratings for the feet that are on appeal, as the issues are inextricably intertwined.  In Harris v. Derwinski, 1 Vet. App. 180 (1991), and Hoyer v. Derwinski, 1 Vet. App. 208 (1991), the Court dismissed as premature BVA decisions on claims that were "inextricably intertwined" with another claim which was undecided and pending before VA.

It appears that the Board's October 2010 remand instructions were not carried out.  The Board requested a magnetic resonance imaging study (MRI) of the feet, yet none was performed.  The Board also requested that the examiner address whether each foot disability was moderate, moderately severe, or severe.  The November 2010 VA compensation examiner failed to offer that opinion.  The examiner stated, "Was a medical opinion requested?  No."  

Finally, the November 2010 VA examination report is confusing.  The left-foot portion of the examination report states, "Is this examination for flatfoot?  No."  Then, the right-foot portion of the report states, "Is this examination for flatfoot?  Yes."  "Is an arch present on non weight bearing?  Yes."  "Is an arch present on weight bearing?  No."  This strongly suggests that the examiner found pes planus. The examiner also noted that special orthotic inserts are worn.  Nevertheless, the examiner then stated, "There is no evidence of pes planus on this exam."  This is relevant to the appeal because if there is no pes planus, then an etiology opinion for the arch pains will be required.

If a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2010; Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the November 2010 VA feet compensation examination report to the examiner for clarification.  The examiner is asked to determine, if possible, whether an MRI of the feet is advisable.  The reason for any conclusion should be stated.  If an MRI is advisable, it should be accomplished.  See the October 2010 Board remand instructions.

2.  The November 2010 VA compensation examiner is asked to address whether the service-connected bilateral foot disabilities represent a moderate, moderately severe, or severe disability.  See the October 2010 Board remand instructions.  The Veteran may be re-examined if necessary.  If the requested examiner is not available, a qualified substitute may be used. 

3.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655(b) (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



